FINDER’S FEE AGREEMENT FOR THE MARGARITA GOLD PROPERTY THIS AGREEMENT is made this 14thday of July, 2006 by and between Fred B. Brost (‘Consultant’) and American Goldrush Corp. (‘Client’). The following represents our agreement, in consideration of each other's promises or acts with respect to this Finder's Fee Agreement. Consultant has introduced Client to Mr. James Sorrell (‘Owner’), owner of the Margarita (or Oro) Property near Ruby in Santa Cruz County, Arizona (the ‘Property’) in return for Client's agreement to pay Consultant compensation for these introductory services if the Client and the Owner execute a Property Option Agreement.Therefore, the parties herein agree as follows: 1.
